     Case 4:20-cv-01258-BP Document 14 Filed 12/28/20         Page 1 of 10 PageID 72



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

FIROOZ DELJAVAN,                            §
            Plaintiff,                      §
                                            §
v.                                          §
                                            §            Civil Action No.: 4:20-cv-1258-P
GOODWILL INDUSTRIES OF FORT WORTH,          §
et al.,                                     §
           Defendants.                      §

               DEFENDANT GOODWILL INDUSTRIES OF FORT WORTH’S
       UNOPPOSED MOTION FOR MORE DEFINITE STATEMENT AND BRIEF IN SUPPORT

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

        1.    Plaintiff has sued Goodwill asserting claims of age and disability

discrimination and retaliation under the Age Discrimination in Employment Act

(“ADEA”) and Americans with Disabilities Act (“ADA”). However, it is challenging for

Goodwill to understand how Plaintiff connects the various facts scattered throughout his

Complaint with the causes of action he asserts. It is also unclear what alleged protected

activity Plaintiff claims he engaged in to support his retaliation claim under the ADA or

ADEA. And it is unclear whether Plaintiff is asserting other causes of action in his

complaint outside the ADA or ADEA.

        2.    Indeed, Plaintiff’s Complaint is so vague and ambiguous that Goodwill

cannot fully discern the nature of Plaintiff’s claims against it and reasonably prepare a

response. Accordingly, pursuant to Rule 12(e) of the Federal Rules of Civil Procedure,

Goodwill requests that this Honorable Court order Plaintiff to replead to clearly set forth

his causes of action and the facts which he claims supports those causes of action.



                                             1
  Case 4:20-cv-01258-BP Document 14 Filed 12/28/20                Page 2 of 10 PageID 73



                                                II.

       3.      Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint

must contain “a short and plain statement of the claim showing that the pleader is entitled

to relief.” There must be factual allegations sufficient to make the claims plausible rather

than conceivable, possible, or conclusory. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). Id.

at 678–79. A complaint that provides only labels and conclusions or a formulaic recitation

of the elements without sufficient supporting facts is insufficient to show the grounds for

the plaintiff to be entitled to relief. Iqbal, 556 U.S. at 678.

       4.      A Motion for More Definite Statement is proper where the allegations in the

complaint are “so vague or ambiguous that the party cannot reasonably prepare a

response.” FED. R. CIV. P. 12(e). The motion “must point out the deficits complained of

and the details desired.” Id. Rule 12(e) also provides that, if the plaintiff does not comply

with the court’s order for a more definite statement within 14 days after notice of the

order or within the time set by the court, the court may strike the pleading or issue any

other appropriate order. Id.

       5.      Allegations of pro se complaints should be liberally construed in favor of

the pro se plaintiff. Reece v. Alcoa Power, No. 7:15-cv-00078-O, 2015 U.S. Dist. LEXIS

186330, at *5 (N.D. Tex. July 27, 2015) citing Haines v. Kerner, 404 U.S. 519, 520 (1972);

Erickson v. Pardus, 551 U.S. 89, 94 (2007). “However, even a liberally construed pro se

complaint, must set forth facts giving rise to a claim on which relief may be granted.” Id.

quoting Bernard v. Lafayette Consol. Gov’t, No. 13-2339, 2013 U.S. Dist. LEXIS 177109, 2013

WL 6662513, at *6 (W.D. La. Dec. 17, 2013).


                                                 2
    Case 4:20-cv-01258-BP Document 14 Filed 12/28/20                      Page 3 of 10 PageID 74



                                                        III.

        6.       Plaintiff acknowledges that he was accused of sexually harassing a

coworker by allegedly offering her $1,000 for sex and then fired for “sexual misconduct.”1

However, he contends that this was really pretext for firing him on the basis of his age,

disability, and in retaliation for engaging in protected activity.2

        7.       While it is apparent that Plaintiff asserts claims of age and disability

discrimination and retaliation against Goodwill, what is unclear are the facts that support

these causes of action. It is also unclear whether Plaintiff is asserting other causes of action

that are not clearly stated in the Complaint. Goodwill cannot reasonably highlight every

ambiguity in Plaintiff’s Complaint, but the issues addressed below concerning the more

substantive ambiguities.

        8.       Plaintiff claims that he had previously applied for a job at Goodwill’s store

located on Hulen Street in early 2018, but an unidentified store clerk allegedly saw

Plaintiff’s “Old face appearance” and asked Plaintiff if he could lift 40 pounds.3 It is

unclear how this allegations relates to Plaintiff’s causes of action against Goodwill.

        9.       Plaintiff claims that, after being hired by Goodwill to work at its Camp

Bowie store, Goodwill’s Retail Director Terry Willet visited in October 2018, was

surprised to see Plaintiff there due to his “Old face Appearance and perception of not to

fit to the task and legal liability in terms of injury,” and began to test Plaintiff’s ability to




1 See Plaintiff’s Original Complaint at ¶ 6, p. 9; pp. 15, 18 (doc. 1).
2 See Plaintiff’s Original Complaint at pp. 13-15, 19, 21 (doc. 1).
3 See Plaintiff’s Original Complaint at ¶ 1, p. 7 (doc. 1).




                                                         3
    Case 4:20-cv-01258-BP Document 14 Filed 12/28/20             Page 4 of 10 PageID 75



perform his job.4 Plaintiff fails to set forth any facts supporting his claim as to why he

believed Willet thought Plaintiff appeared old or that he was not fit to perform his job,

and it is unclear how these allegations relate to Plaintiff being terminated 15 months later.

        10.      Although Plaintiff acknowledges being investigated for the sexual

harassment allegation made against him, he ambiguously states that Willet said he was

conducting his investigation because Plaintiff “reported and submitted an affidavit.”5

Later, Plaintiff makes the vague statement that he was the “complainer and accuser”

concerning supposed false accusations of sexual harassment.6 Thus, it is unclear whether

Plaintiff contends that the investigation that Willet conducted was because a coworker

make a complaint against Plaintiff for sexual harassment or because Plaintiff complained

about the coworker falsely accusing him of sexual harassment.

        11.      Plaintiff claims that Terry Willet, who investigated the incident, made an

“Oral Agreement” with Plaintiff.7 However, the terms of this alleged agreement are not

set forth. Later, Plaintiff claims that his termination was a “breach” of this oral

agreement,8 but he does not explain how. It is also unclear whether Plaintiff intends to

assert a separate cause of action for the alleged breach of this supposed agreement.

        12.      Plaintiff states that, during his meeting with Willet when he was

conducting his investigation, Willet “seemed to move more into why I was at the doctor




4 See Plaintiff’s Original Complaint at ¶ 4, p. 8 (doc. 1).
5 See Plaintiff’s Original Complaint at ¶ 7 B, p. 9 (doc. 1).
6 See Plaintiff’s Original Complaint at ¶ 10, p. 11 (doc. 1).
7 See Plaintiff’s Original Complaint at ¶ 7 C, p. 1[ (doc. 1).
8 See Plaintiff’s Original Complaint at ¶ 12, p. 12 (doc. 1).




                                                        4
     Case 4:20-cv-01258-BP Document 14 Filed 12/28/20                            Page 5 of 10 PageID 76



and my disability,”9 but no facts are alleged as to what was discussed with respect to

Plaintiff’s disability. Plaintiff then makes the conclusory statement that Willet fired him

because he reviewed Plaintiff’s exhibit (presumably the one attached as Exhibit 1 to the

Complaint) and because Plaintiff was seeking treatment for a “locking finger,” to which

he contends Willet assumed would result in Plaintiff sustaining an injury and making a

worker’s compensation claim.10 No facts are asserted to show the basis for Plaintiff’s

beliefs. Importantly, Plaintiff fails to allege how his condition constituted a disability or

how it affected a major life activity.

         13.      On page 13 of the Complaint, Plaintiff had a section entitled “Based on

direct (disparate impact)” claim and then a section entitled “Indirect (disparity

treatment).” To the extent Plaintiff is suing Goodwill under a theory of disparate impact,

this claim is vague and ambiguous, and Goodwill cannot parcel out what facts allegedly

support it.

         14.      Plaintiff claims that Goodwill used the allegation of sexual misconduct

against him as pretext for firing him.11 However, while Plaintiff contends that the

allegations against him were false,12 he does not set forth the basis for how a coworker

accusing Plaintiff of sexual harassment constitutes pretext for firing Plaintiff on the basis

of his age and disability.




9 See Plaintiff’s Original Complaint at ¶ 7 B, p. 10 (doc. 1).
10 See Plaintiff’s Original Complaint at ¶ ¶ 11-12, pp. 11-12 (doc. 1).
11 See Plaintiff’s Original Complaint at . 11, ¶ 2, p. 14; ¶ 3, p 15; ¶ 1 (doc. 1).
12 See Plaintiff’s Original Complaint at ¶ 10, p. 11 (doc. 1).




                                                          5
     Case 4:20-cv-01258-BP Document 14 Filed 12/28/20            Page 6 of 10 PageID 77



        15.      Under the header “But For causation,” Plaintiff claims that, had the sexual

harassment claim made against him been investigated by HR or a neutral person, he

would not have been fired because “age was not an issue.”13 The statement “age was not

an issue” makes no sense in the context of Plaintiff not being fired for allegedly sexually

harassing a coworker. And Plaintiff does not otherwise explain how the investigation

been conducted by HR or a neutral person would not have resulted in his termination.

        16.      Plaintiff alleges, “Retail director acted on pretext termination based on

alleged sexual misconducts but disability and medical treatment was for adverse

action.”14 This sentence makes no sense.

        17.      Plaintiff’s retaliation claim is so vague and ambiguous that Goodwill does

not understand it. Earlier in the Complaint, Plaintiff alleges that he believed Willet had

“Conformation Bias” toward him due to a “confident co-workers reported my comment

concerning unethical and illegal procedure which I made in employee’s breakroom to

him.”15 This is presumably a reference to Plaintiff’s retaliation claim, as he later references

the following alleged incidents in support of his retaliation claim: Plaintiff commenting

on money being found in clothing,16 Plaintiff commenting on workers allegedly staying

on property without pay,17 and Plaintiff helping a coworker who was allegedly being

“blocked” from receiving worker’s compensation (Plaintiff states that he “assume[s]”

Willet knew that Plaintiff provided this coworker with “articles about Workman


13 See Plaintiff’s Original Complaint at ¶ 2, p. 14 (doc. 1).
14 See Plaintiff’s Original Complaint at ¶ 4, p. 15 (doc. 1).
15 See Plaintiff’s Original Complaint at ¶ 12, p. 12 (doc. 1).
16 See Plaintiff’s Original Complaint at p. 16 (doc. 1).
17 See Plaintiff’s Original Complaint at p. 17 (doc. 1).




                                                        6
     Case 4:20-cv-01258-BP Document 14 Filed 12/28/20             Page 7 of 10 PageID 78



compensation”).18 However, Plaintiff asserts no facts showing how any of this alleged

conduct constituted protected conduct under either the ADA or ADEA.

          18.    Plaintiff references Title VII19 but nowhere in his Complaint does he assert

any facts to support a claim under Title VII or provide the basis for a Title VII cause of

action.

          19.    Plaintiff states that “it is illegal to retaliate against employees because of

participation as a witness in another person’s employment discrimination.”20 However,

the only instance in which Plaintiff claims he participated as a witness in an employee

discrimination claim was the investigation against the Plaintiff after a coworker accused

him of offering her $1,000 in exchange for sex. To the extent Plaintiff claims he

participated in some other investigation, this is unclear.

          20.    Plaintiff claims that he was terminated because Willet knew Plaintiff was

helping a coworker make a worker’s compensation claim and, “Therefore, he found an

opportunity to terminate my employment based on Sexual Misconduct.”21 Elsewhere

Plaintiff appears to claim that he was fired in retaliation for assisting that other employee

with his worker’s compensation claim, but this is unclear.22 It is unknown whether

Plaintiff asserts these facts in support of his ADA and ADEA claims or whether he is

asserting a separate retaliation claim under another statute.




18 See Plaintiff’s Original Complaint at pp. 17-18 (doc. 1).
19 See Plaintiff’s Original Complaint at pp. 18-19 (doc. 1).
20 See Plaintiff’s Original Complaint at pp. 18-19 (doc. 1).
21 See Plaintiff’s Original Complaint at p. 18 (doc. 1).
22 See Plaintiff’s Original Complaint at pp. 19-20 (doc. 1).




                                                        7
     Case 4:20-cv-01258-BP Document 14 Filed 12/28/20                 Page 8 of 10 PageID 79



           21.      Plaintiff makes the vague claim that Goodwill failed to protect employees,

like the Plaintiff, from “staying at goodwill store without pays.”23 However, it is unclear

whether Plaintiff asserts this in support of his ADA and ADEA claims or whether he is

asserting a separate claim of retaliation under another statute.

           22.      Finally, Rule 10(b) requires that Plaintiff’s claims or defenses be set forth in

numbered paragraphs with each limited as far as practicable to a single set of

circumstances. Plaintiff’s exercise of this requirement is inconsistent at best and creates

an additional challenge in answering each allegation. Accordingly, Goodwill requests

that this Honorable Court order Plaintiff to comply with the requirements of Rule 10(b).

                                                     IV.
                                              REQUEST FOR RELIEF

           23.      Goodwill respectfully requests that this Honorable Court order Plaintiff to

amend his complaint to set forth a short and plain statement consisting of plausible, non-

conclusory factual allegations supporting each element of each of his causes of action.

           24.      Plaintiff should also be ordered to number each paragraph in his complaint

with each paragraph limited as far as practicable to a single set of circumstances as

required by Rule 10(b).

           25.      Finally, Goodwill requests that the Court provide Plaintiff notice that if he

fails to amend his pleadings within 14 days in a manner consistent with the Court’s order,

then Plaintiff’s pleadings may be stricken as authorized by Rule 12(e).

           WHEREFORE, PREMISES CONSIDERED, Goodwill Industries of Fort Worth, Inc.,



23   See Plaintiff’s Original Complaint at p. 21 (doc. 1).


                                                             8
  Case 4:20-cv-01258-BP Document 14 Filed 12/28/20             Page 9 of 10 PageID 80



respectfully prays that this Honorable Court grant this Motion for More Definite

Statement, order Plaintiff to replead as requested herein, notify Plaintiff that his failure

to comply within 14 days may result in his pleadings being stricken, and for such other

and further relief to which it may be justly entitled.

                                              Respectfully submitted,

                                              TOUCHSTONE, BERNAYS, JOHNSTON,
                                              BEALL, SMITH & STOLLENWERCK, LLP

                                                  s/Christian P. Shippee
                                                  Christian P. Shippee – 24033063
                                                  christian.shippee@tbjbs.com
                                                  Attorney-in-Charge
                                                  Barry A. McCain – 24092787
                                                  barry.mccain@tbjbs.com
                                                  1717 Main Street, Suite 3400
                                                  Dallas, Texas 75201
                                                  Phone No.: 214-741-1166
                                                  Fax No: 214-259-8784
                                                  COUNSEL FOR DEFENDANT GOODWILL
                                                  INDUSTRIES OF FORT WORTH, INC


                                  CERTIFICATE OF SERVICE

       On this 29th day of December, 2020, I electronically submitted the foregoing

document with the clerk of court for the United States District Court for the Northern

District of Texas using the electronic case filing system of the court.

                                              s/Christian P. Shippee
                                              Christian P. Shippee




                                              9
 Case 4:20-cv-01258-BP Document 14 Filed 12/28/20            Page 10 of 10 PageID 81



                              CERTIFICATE OF CONFERENCE

      I, the undersigned attorney, hereby certify to the Court that I conferred with the

pro se Plaintiff in an effort to resolve the issues contained in this Motion and Plaintiff

advised that he is unopposed to the motion.

      Certified to this 28th day of December 2018, by

                                                 s/Christian P. Shippee
                                                 Christian P. Shippee




                                            10
